internal_revenue_service number release date index number --------------------- ------------- ------------------------------ ----------------------------- -------------------- -------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-107039-06 date date x date legend dear ------------------ country date ------------------------------ ------------------------ --------------------------- -------------------------- --------------------------- this letter responds to a request dated date written on behalf of x requesting a written_determination granting x an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as a partnership for federal tax purposes under sec_301_7701-3 facts according to the information submitted on date x was formed as a holding_company under the laws of country however x failed to file a timely election to be treated as a partnership for federal tax purposes effective date government x also represents that its failure_to_file a form_8832 entity classification election was reasonable and that it has acted in good_faith x represents that the granting of relief will not prejudice the interest of the plr-107039-06 law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible party can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the applicable service_center sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-107039-06 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301 and have been satisfied accordingly x is granted an extension of time of days from the date of this written_determination to file form_8832 effective on date with the appropriate service_center a copy of this letter should be attached to the election a copy is enclosed for such a purpose except as specifically ruled upon this letter expresses no opinion concerning the federal tax consequences of the facts described under any other provision of the code or regulations provides that it may not be used or cited as precedent be provided to x’s authorized representative pursuant to the power_of_attorney on file with this office a copy of this letter will this letter is directed only to the taxpayer who requested it sec_6110 sincerely heather c maloy associate chief_counsel passthrough special industries copy of this letter copy of this letter for sec_6110 purposes enclosures cc
